Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The Amendment to claims 16-22 and 38-44 filed on 06/09/2021 have been entered.
Claims 1-50 are pending.
Claims 16-22 and 38-44, Group II, elected.
Claims 1-15 and 23-37 are cancelled, withdrawn.
Claims 45-50 are newly added.
Claims 16-22 and 38-50 have been examined

Response to Amendment/Remarks
35 USC § 101
8.	Claim 38 continues to be directed towards a mobile wallet transaction. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a computing device comprising at least one processor in communication with at least one memory and at least one communication subsystem, the at least one memory storing instructions, which when executed by the at least one processor, configure the computing device as a cryptographic client wallet to”, “a distributed ledger”, “non-transitory computer readable storage medium having computer 
35 U.S.C. § 103
9.	Applicant’s arguments with respect to Claims 16-22 and 38-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 16-22, 38-44 and 45-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
12.	In the instant case, claims 16-22 are directed to a computing device, claims 38-
44 are directed to a method, and claims 45-50 are directed to a non-transitory computer readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
13.	The claim(s) are directed to a mobile wallet transaction, which is an abstract idea. Specifically, the claims recite the steps of “storing a …key for generating a plurality of... child keys are generated… for defining a transaction address...”; “periodically transmitting a read request to… including a read registration identifier …”; “for each of the read requests transmitted periodically receiving... at least one response in accordance with results of respective read operations performed… using respective transaction addresses generated… to obtain... data associated with the respective transaction addresses from...”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a mobile wallet transaction, using it’s wallet public key, split into multiple child keys associated with the nodes in the network for a transaction, and then obtain data from the associated address, which is a form of commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
14.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the 
15.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a computing device, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a mobile wallet transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
16.	Claim 16 recites the additional elements of “at least one processor in communication with at least one memory and at least one communication subsystem, the at least one memory storing instructions, which when executed by the at least one processor, configure the computing device as a cryptographic client wallet to”, claim 45 recites the additional element of “a non-transitory computer readable storage medium having computer readable instructions embodied therewith, the instructions executable Claims 16 and 45 are also not patent eligible.
17.	Dependent claims 17-22, 39-44 and 46-50 further describe the abstract idea of performs the steps or functions of a mobile wallet transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112

18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


19.	Claims 16-22 and 38-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 

Lack of Algorithm
20.	Claims 16, 38 and 45, recite “storing… in accordance with a function…” with respect to “function”, see specification (PGPub paragraph 75).	 
	The Specification does not provide the algorithm or steps/procedure for performing this “function” in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV. 
21.	Dependent claims 17-22, 39-44 and 46-50 are also rejected since they depend on claim 16, 38 and 45 respectively.

Claim Not Sufficiently Described
22.	Written description requirement for generic claims is not necessarily met as matter of law merely because claim language is repeated verbatim in specification, since, even if claim is supported by specification, language of specification must, to extent possible, describe claimed invention so that one skilled in art can recognize what is claimed, and appearance of mere indistinct words in specification or claim does not satisfy that requirement; specification does not necessarily describe invention by 
Claims 16, 38 and 45, recite “…via an intermediate cryptographic transaction processing system…” (Fig 4; PGPub paragraph 43 “...Various components in FIG. 4, such as intermediate cryptographic transaction processing system 104, may be implemented using servers or other computing devices...”) The claim is rejected for lack of written description as the specification does not describe “intermediate cryptographic transaction processing system” in sufficient detail, it merely recites the term verbatim.
23.	Dependent claims 17-22, 39-44 and 46-50 are also rejected since they depend on claim 16, 38 and 45 respectively.

Claim Rejections - 35 USC § 103

24.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the 

26.	Claims 16-22 and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Weight et al., (US 2019/0220859 A1) in view of Soundararajan et al., (US 2020/0045020 A1) and Orady et al., (US 2008/0010340 A1).
27.	With respect to claim 16, 38 and 45, Weight discloses a computer device, a computer-implemented method, and a non-transitory computer readable storage medium having computer readable instructions embodied therewith, the instructions executable by a processor to cause the processor (¶¶ [0049], [0275], and [0298]) to perform the steps of:
	executing a cryptographic client wallet application (Fig. 3 item 302, “customer wallet”).
	“...for generating a plurality of public child keys in accordance with a function, each of the public child keys for defining a transaction address for managing via the cryptographic client wallet application” (Fig. 2A item 200A, 205, 207A, 207B, Fig. 5, item 207A, 528, 530, ¶¶ [0054], [0056], [0059], [0073]-[0085]).
“... transmitting, via the cryptographic client wallet application, a read request to an intermediate cryptographic transaction processing system for conducting a bulk read of respective transaction address associated (“payment data”, ¶¶ [0106]) with the public child keys, the read request including a read registration identifier associated by the intermediate cryptographic transaction processing system with the public parent key of 
for each of the read requests transmitted “...”, receiving, via the cryptographic client wallet application, at least one response in accordance with results of respective read operations performed by the intermediate cryptographic transaction processing system using respective transaction addresses generated using the public parent key stored in association with the read registration identifier, the read operations performed to obtain distributed ledger data associated with the respective transaction addresses from a distributed ledger system managing a distribute ledger comprising the distributed ledger data. (Fig. 4 step 414, 418, Fig. 5 item 530, ¶¶ [0056]-[0059], [0108]-[0109], [0112]-[0118]).
Weight did not explicitly disclose 
“storing, via the cryptographic client wallet application, a public parent key …”
“periodically transmitting... a read request...”
However, Soundararajan discloses “storing, via the cryptographic client wallet application, a public parent key …” (¶¶ [0065]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply modify the Wallet information of Weight, in view of Soundararajan in order to have the digital world relies heavily on the use of identity for transactions, access to records, and verification of claims.
The combination of Weight and Soundararajan does not disclose
“periodically transmitting... a read request...”
However, Orady discloses

Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply modify the Wallet information of Weight and the key storage of Soundararajan and in view of Orady, in order to have improved
techniques for using a read request in a transaction.
	
28.	With respect to claims 17, 39 and 46, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore Weight discloses
wherein the read request is transmitted for obtaining the distributed ledger data from a data store of the intermediate cryptographic transaction processing system maintained in synchronization with the distributed ledger (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]).

29.	With respect to claims 18, 40 and 47, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore Weight discloses 
wherein the cryptographic transactions relate to cryptocurrency and the distributed ledger data comprises respective cryptocurrency balance data associated with the respective transactions addresses (¶¶ [0054], [0120]).

claims 19, 41 and 48, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore Weight discloses, further comprising the steps of:
transmitting, via the cryptographic client wallet application, a registration request to the intermediate cryptographic transaction processing system, the registration request comprising a public parent key associated with the distributed ledger (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]), and
receiving, via the cryptographic client wallet application, the read registration identifier in reply to the registration request (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]).

31. 	With respect to claims 20, 42 and 49, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore Weight discloses, further comprising the steps of:	
conducting, via the cryptographic client wallet application, cryptographic
 transactions with a plurality of distributed ledger systems managing respective distribute ledgers (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]).
“... via the cryptographic client wallet application, respective public parent keys for at least some the plurality of distributed ledger systems (¶¶ [0056], [0106], [0108]-[0109], [0112]-[0118]), and 

Soundararajan, further disclose “store respective public parent keys...” (¶¶ [0065]).

32.	With respect to claims 21, 43 and 50, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore Weight discloses, further comprising the steps of:	
	“...” transmitting respective read requests for performing respective bulk reads, for each of the respective public parent keys, with the intermediate cryptographic transaction processing system for obtaining distributed ledger data from a plurality of respective data stores of the intermediate cryptographic transaction processing system maintained in synchronization with each of the respective distributed ledgers (¶¶ [0052]-[0056], [0106], [0108]-[0109], [0112]-[0118]).
Orady discloses, “periodically transmitting... a read request...” (¶¶ [0205]-[0208], [0210], [0219]).

claims 22 and 44, the combination of Weight, and Soundararajan in view of Orady, teaches all the subject matter as described above with respect to claim 16. 
Furthermore Weight discloses, further comprising the steps of:	
signing, via the cryptographic client wallet application and with a private keys 
transaction data t for performing a particular one of the cryptographic transactions (¶¶ [0046], [0054], [0056], [0079]-[0080]).
and communicating the particular one of the cryptographic transactions as signed without communicating the private key to the intermediate cryptographic transaction processing system (¶¶ [0046], [0054], [0056], [0079]-[0080]).


Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

35.	The prior art made of record and not relied upon:
1)	(US 20190035018 A1) – Nolan et al., Securing Distributed Electronic Wallet Shares. 
2)	(US 20200127817 A1) – Hao Wu, Key Data Processing Method and Apparatus, and Server.

36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685